No. 12474

          I N THE SUPREME COURT OF THE STATE OF MONTANA

                                       1973



H. J . NELSON, i i x e c u t o r o f t h e E s t a t e
o f Nora R e n n i e , Deceased,

                             P l a i n t i f f and R e s p o n d e n t ,



IGJA MUTUAL INSWNCE COMPANY,
a corporation,

                             D e f e n d a n t and A p p e l l a n t .



. i p p e a l from:   D i s t r i c t Court of t h e Seventh J u d i c i a l District,
                      Honorable L. C . G u l b r a n d s o n , J u d g e p r e s i d i n g .

Counsel o f Record:

      For Appellant:

              Leonard H . Langen a r g u e d , Glasgow, Montana

      F o r Kespondent :

              Habedank, Cumming and Best, S i d n e y , Montana
              O t t o T. Habedank a r g u e d , S i d n e y , Montana



                                                       Submitted:          September 25, 1973
Hon. P e t e r G. Meloy, D i s t r i c t Judge, s i t t i n g f o r J u s t i c e John
Conway Harrison, d e l i v e r e d t h e Opinion of t h e Court.

       Defendant, Iowa Mutual Insurance Company, a p p e a l s from a
judgment f o r p l a i n t i f f , H. J. Nelson, Executor of t h e e s t a t e of
Nora Rennie, deceased, rendered by t h e d i s t r i c t c o u r t of t h e
seventh j u d i c i a l d i s t r i c t , Richland County, i n an a c t i o n i n v o l v i n g
t h e i n t e r p r e t a t i o n of medical pay p r o v i s i o n s of a family automo-
b i l e insurance policy.            The f a c t s were s t i p u l a t e d .
       On a n i g h t i n November 1970, n e a r Sidney, Montana, Nora

Rennie was d r i v i n g h e r c a r on a country road.                   The road was i c y
and a high wind was producing a ground b l i z z a r d .                        The temperature
was e i g h t degrees below z e r o .           The c a r s l i p p e d o f f t h e road, coming
t o r e s t on a s t e e p bank w i t h t h e c a r ' s r i g h t s i d e a g a i n s t a fence.
       She g o t out of t h e c a r , s l i p p e d , and s l i d underneath t h e
car.     She regained h e r f e e t , moved t o t h e r e a r of t h e c a r and f e l l
again.      She proceeded south behind t h e c a r and followed along t h e
fence which was c o n s t r u c t e d of both barbed w i r e and sheep fence.
For a s h o r t d i s t a n c e t o t h e s o u t h of t h e r e a r of h e r automobile,
Nora Rennie l e f t a blood t r a i l i n t h e snow which may have come
from a deep l a c e r a t i o n on h e r l e f t l e g .           I n addition, she l e f t
blood t r a i l s on t h e fence which she was handling w i t h h e r bloody
hands.      She followed t h e fence f o r a d i s t a n c e of 269 f e e t , a f t e r
c r o s s i n g and r e c r o s s i n g t h e fence.   She f e l l i n t o an i r r i g a t i o n
d i t c h a t which time she may have f r a c t u r e d o r d i s l o c a t e d h e r ankle.
She t h e n began crawling back t o h e r c a r and was found about 143 f e e t
behind t h e c a r .      Death was caused by f r o s t b i t e and exposure a s
a consequence of t h e i n j u r y t o t h e a n k l e , blood l o s s , shock and
c o l d temperatures.
       The i n s u r a n c e coverage a p p l i c a b l e h e r e was:
       "TO pay a l l r e a s o n a b l e expenses        +c   Jc     including
       funeral services.
        "To o r f o r t h e named i n s u r e d and each r e l a t i v e
        who s u s t a i n s b o d i l y i n j u r y , s i c k n e s s o r
        disease, including death r e s u l t i n g there-
        from, h e r e i n a f t e r c a l l e d ' b o d i l y i n j u r y ' ,
        caused by a c c i d e n t ,
        "(a)      while occupying t h e owned automobile,                         >k   **
                                  I
        "Definitions.               occupying1 means i n o r upon o r
        e n t e r i n g i n t o o r a l i g h t i n g from. 11
        Under t h e p o l i c y t h e e x e c u t o r made a c l a i m f o r f u n e r a l
expenses of $1,625, which was r e f u s e d .                      S u i t was i n s t i t u t e d .
        The t r i a l judge concluded t h a t t h e language of t h e p o l i c y
was ambiguous; was w r i t t e n by t h e defendant; and must be s t r i c t l y
c o n s t r u e d a g a i n s t t h e defendant who i s r e s p o n s i b l e f o r t h e am-
biguity.        Recovery of t h e $1,625 was allowed.
        Defendant s p e c i f i e s e r r o r on t h e p a r t of t h e t r i a l c o u r t
i n making i t s f i n d i n g s of f a c t , c o n c l u s i o n s of law and judgment.
The t h r u s t of d e f e n d a n t ' s c o n t e n t i o n i s t h a t t h e r e i s no ambiguity
i n t h e language of t h e p o l i c y and i t does n o t cover t h e s i t u a t i o n
a s d i s c l o s e d by t h e f a c t s s t i p u l a t e d .
        There i s no q u e s t i o n b u t t h a t t h e r e was an a c c i d e n t when
t h e c a r s l i p p e d o f f t h e road.         There i s no q u e s t i o n b u t t h a t
t h e r e was some b o d i l y i n j u r y .        A s t o when t h e b o d i l y i n j u r y
o c c u r r e d , t h e agreed statement of f a c t s merely c o n j e c t u r e s .                    The
immediate cause of d e a t h was exposure and f r o s t b i t e .
        Defendant contends t h e language of t h e p o l i c y i s c l e a r and
s p e c i f i c a l l y provides t h a t coverage i s provided only when t h e r e
i s b o d i l y i n j u r y w h i l e occupying t h e c a r o r i n e n t e r i n g t h e c a r
o r a l i g h t i n g from t h e c a r , and s i n c e t h e r e i s no proof of b o d i l y
i n j u r y w h i l e occupying, e n t e r i n g o r a l i g h t i n g from t h e v e h i c l e
t h e r e i s no coverage.
        I t i s p l a i n t i f f ' s p o s i t i o n t h a t t h e language of t h e p o l i c y

i s ambiguous i n t h a t i t may be r e a d j u s t a s reasonably t h a t t h e
                                                                                                 1I
"bodily i n j u r y " does n o t have t o occur w h i l e "occupying",                                entering",
o r " a l i g h t i n g from" t h e c a r , b u t only t h a t t h e "accident'l occur
w i t h i n such l i m i t a t i o n s and t h a t any "bodily i n j u r y 1 ' o c c u r r i n g
t h e r e a f t e r i s covered a s long a s t h e r e i s a proximate c a u s e between
t h e a c c i d e n t and t h e i n j u r y .
        The a c c i d e n t occurred while t h e deceased was occupying
the vehicle.           The d e a t h occurred o u t s i d e of t h e v e h i c l e .
        Many c o u r t s have d e a l t w i t h t h e meaning of t h e words "while
i n o r upon, e n t e r i n g o r a l i g h t i n g from".            From t h e numerous
c a s e s c i t e d by b o t h p a r t i e s i t appears t h a t t h e c o u r t s do n o t
g i v e a l i t e r a l i n t e r p r e t a t i o n of t h e words b u t do i n c l u d e ,
w i t h i n t h e meaning of t h e language, a c t s which a r e i n some
r e a s o n a b l e manner connected w i t h t h e use of t h e automobile, b u t
n o t s t r i c t l y i n , upon, e n t e r i n g o r a l i g h t i n g from i t .
        Defendant c i t e s Carta v. Providence Washington Indemnity
Company, 143 Conn. 372, 122 A.2d 734, 736.                               While t h i s Court
does n o t n e c e s s a r i l y a g r e e w i t h t h e r e s u l t reached by t h a t c o u r t ,
t h e language used can provide a r e a s o n a b l e and workable r u l e of
construction.           The c o u r t s a i d :
        "It i s n o t r e a s o n a b l e t o b e l i e v e t h a t t h e p a r t i e s
        intended t h e coverage t o end f o r one who g e t s b o t h
        f e e t on t h e ground a f t e r emerging from t h e v e h i c l e
        and, w h i l e then i n t h e a c t , l e t u s s a y , of c l o s i n g
        t h e door i s s t r u c k by a p a s s i n g automobile. Some
        r e a s o n a b l e l e n g t h of time must be allowed a person,
        a f t e r g e t t i n g o u t , f o r t h e completion of a c t s which
        can reasonably be expected from t h o s e i n s i m i l a r
        s i t u a t i o n s . " (Emphasis s u p p l i e d )
        I t i s a r e a s o n a b l e i n t e r p r e t a t i o n of t h e p o l i c y language t o
apply t h e r u l e of Carta t o t h e f a c t u a l s i t u a t i o n h e r e , where we
have a c a r on a r u r a l road going i n t o a d i t c h a t n i g h t .                     Blizzard
conditions prevailed.                 The temperature was e i g h t degrees below
zero.      A h i g h wind c h i l l f a c t o r was p r e s e n t .          She e x p i r e d because
o f t h e s i t u a t i o n i n which she was placed a s a r e s u l t of t h e
accident.
        Under t h e f a c t s s t i p u l a t e d , t h e d e c e a s e d ' s a c t i v i t i e s a f t e r
t h e a c c i d e n t were s o l e l y d i r e c t e d t o e x t r i c a t i n g h e r s e l f from t h e
c a r t o a p l a c e of s a f e t y .       Such a c t i v i t y was reasonably c a r r i e d
o u t and was reasonably connected w i t h t h e o p e r a t i o n o f t h e v e h i c l e .
        The t r i a l c o u r t found t h e language of t h e p o l i c y ambiguous
and s t r i c t l y construed i t a g a i n s t t h e i n s u r a n c e company.                The
language i s n o t s p e c i f i c a l l y c l e a r a s t o         whether t h e b o d i l y i n j u r y
must be w h i l e occupying, e n t e r i n g o r a l i g h t i n g from t h e v e h i c l e ,
o r whether i t i s s u f f i c i e n t t h a t t h e b o d i l y i n j u r y occur while
out of t h e v e h i c l e a s i t a p p a r e n t l y d i d i n t h e i n s t a n t case.
The p o l i c y language does n o t d e f i n e t h e terms "entering" o r
" a l i g h t i n g " i n such manner a s w i l l encompass f a c t u a l s i t u a t i o n s
t h a t of n e c e s s i t y w i l l a r i s e .
        The language of t h e p o l i c y i s n o t s u f f i c i e n t l y d e f i n i t i v e
of t h e l i m i t s of l i a b i l i t y and i s thus ambiguous.              It i s the
duty of t h e i n s u r e r t o l i m i t i t s l i a b i l i t y by c l e a r and unambiguous
language.         I f i t does n o t , then t h e language used by t h e i n s u r e r
must be s t r i c t l y construed a g a i n s t i t .          Section 13-720, R.C.M.
1947.
        The judgment i s affirmed                  .


                                                       Hon. P e t e r G. M ~ O D i s t r i c t
                                                                                      ~ ,
                                                       Judge, s i t t i n g f o r J u s t i c e John
                                                       Conway Harrison.




     hie£ J u s t i c e




     Justices.                             J